Case 1:19-cV-1O47O-GAO Document 12 Filed 03/29/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

Eliassen Group, LLC and EG Life Sclen_ces LLC )
Plaz`ntijj` )

v. ) Case No. 19-cv-10470
)
)

Javne Gi|| and Glenn Haeole
Defena'ant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Eiiassen Group. LLC and EG Life Sciences LLC /.

Date: 03/29/2019 _/ ._+z-_.“ ij C~_~\)r

.Hmm _v s signature
(_Z’
Suzanne E|oveckv (BBO # 670047)

Printed name and bar number

Todd & We|d LLP
One Federal St., 27th F|.
Boston, |\/|A 02110

 

Address

selovecky@toddwe|d.com

 

E-mail address

(617) 720-2626

 

Telephone number

(617) 227-5777

 

FAX number

